t c summary opinion united_states tax_court william franklin salzman ii petitioner v commissioner of internal revenue respondent docket no 2409-07s filed date william franklin salzman ii pro_se bruce m wilpon for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for at issue is whether support payments petitioner made to his former wife in constitute alimony as defined by sec_71 and are thus deductible by him under sec_215 background all of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioner resided in san antonio texas petitioner was previously married to beverly salzman his former wife their marriage was dissolved through proceedings in the district_court of bexar county texas an agreed final decree of divorce divorce decree was approved and entered by that court on date it included a contractual agreement between petitioner and his former wife both having been represented by counsel as to spousal support and property division under the heading spousal support the divorce decree provides in pertinent part it is ordered that william franklin salzman ii is obligated to pay and shall pay to beverly june salzman spousal maintenance of dollar_figure per month for a period of no longer than four years with the first payment of dollar_figure being due and payable on date and a second payment of dollar_figure being due and payable on date and thereafter a like payment of dollar_figure being due and payable on the first day of each month for a period of no longer than four years neither the agreement nor the divorce decree specifies whether petitioner’s obligation to make such payments would terminate upon his former wife’s death in petitioner made spousal support payments totaling dollar_figure to his former wife for which he claimed an alimony deduction on his federal_income_tax return for that year respondent disallowed the claimed alimony deduction in the notice_of_deficiency discussion2 petitioner contends that because he always made timely support payments to his former wife in compliance with his agreement and the district court’s judgment he is entitled to his claimed alimony deduction to the contrary respondent contends that petitioner’s payments do not qualify as alimony under the internal_revenue_code sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year 2the issue for decision is essentially legal therefore we decide it without regard to the burden_of_proof the term alimony means any alimony as defined in sec_71 sec_71 provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that petitioner’s payments to his former wife satisfied the requirements set out in sec_71 b and c their disagreement is solely about whether petitioner’s payments satisfied the provisions of sec_71 ie whether his liability to make payments would have terminated in the event of his former wife’s death if so the payments would have been alimony because we think petitioner’s payments would not have terminated upon her death we agree with respondent that they are not alimony for the reasons stated below under sec_71 if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be deductible as alimony by the payor see 407_f3d_186 3d cir affg tcmemo_2003_163 whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see also kean v commissioner supra pincite the parties dispute whether the payments at issue meet the requirements of sec_71 they agree that the agreement and divorce decree do not provide any conditions for the termination of the payments respondent maintains that the payments made by petitioner to his former wife are not deductible from his income as alimony under sec_215 because the obligation to make the payments does not terminate at the death of either party under texas law petitioner argues that the payments are deductible because he intended them to be alimony and because the agreement reached with his former wife did not specifically state that the payments do not terminate upon the death of either of them although sec_71 as it was enacted in originally required that a divorce_or_separation_instrument affirmatively state that liability for payments terminates upon the death of the payee spouse in order to be considered alimony the statute was retroactively amended in so that such payments now qualify as alimony as long as termination of the liability would occur upon the death of the payee spouse by operation of state law 102_f3d_842 6th cir affg tcmemo_1995_183 petitioner’s agreement and the divorce decree are silent on whether his monthly payments of dollar_figure to his former wife totaling dollar_figure for the fixed 4-year period would survive her death as a matter of law consequently our analysis is guided by texas state law section of the texas family code provides for written agreements incident_to_divorce a to promote amicable settlement of disputes in a suit for divorce or annulment the spouses may enter into a written_agreement concerning the division of the property and the liabilities of the spouses and maintenance of either spouse the agreement may be revised or repudiated before rendition of the divorce or annulment unless the agreement is binding under another rule_of law tex fam code ann sec a vernon under texas state law contractual support payments do not terminate on the death of the former payee spouse absent agreement to the contrary shown by the contract or surrounding circumstances in cardwell v sicola-cardwell s w 2d tex app the state court_of_appeals holding that contractual alimony agreements in texas are governed by the law of contracts and generally survive the death of one of the parties stated neither the historical treatment of alimony in texas nor texas case law indicates that the general rules of alimony--ie court-ordered spousal support--should apply to contracts for spousal support particularly the rule that alimony presumptively terminates on the obligor’s death cf hutchings s w 2d pincite holding that agreement for periodic child_support payments is governed by law of contracts and under contract principles payments survive obligor’s death absent agreement to contrary shown by provisions of contract or surrounding circumstances while petitioner’s assertions are forthright and appealing unfortunately for him the internal_revenue_code is specific in its requirements and by virtue of texas state law his support payments to his former wife in did not meet the requirement outlined in sec_71 accordingly we hold that petitioner’s payments made to his wife in did not satisfy all the conditions set forth in sec_71 and thus are not properly deductible as alimony for the taxable_year in issue to reflect the foregoing decision will be entered for respondent
